J-S37027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    YOLANDA M. WATSON                          :
                                               :
                      Appellant                :   No. 2825 EDA 2019

              Appeal from the PCRA Order Entered September 27, 2019
      In the Court of Common Pleas of Philadelphia County Criminal Division at
                          No(s): CP-51-CR-0005833-2010

BEFORE: SHOGAN, J., NICHOLS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY NICHOLS, J.:                            FILED DECEMBER 8, 2020

        Appellant Yolanda M. Watson appeals from the order dismissing her

first Post Collateral Relief Act1 (PCRA) petition. Appellant contends the PCRA

court erred by dismissing her petition without an evidentiary hearing

because a genuine issue of material fact existed as to whether her trial

counsel was ineffective by failing to call character witnesses on her behalf.

We affirm.

        We state the facts as set forth by this Court in resolving Appellant’s

direct appeal:

        [Appellant] was present in courtroom 802 of the Criminal Justice
        Center throughout the attempted murder trial of her former
        fiancé, Rico Lofton (Lofton). Lofton’s first trial having ended with
        a hung jury, he was being retried on charges that he opened fire
        from a vehicle into a crowd of people gathered on the sidewalk,
____________________________________________


1   42 Pa.C.S. §§ 9541-9546.
J-S37027-20


     in the street, and on the porch of his target’s home. Lofton’s
     bullets struck the intended target, as well as a two (2) year old
     child, and narrowly missed the head of the child’s grandmother.
     As a result of her fear of Lofton, the child’s grandmother
     returned to Portugal and had to be flown back to Philadelphia to
     testify against Lofton at his retrial.     Throughout his retrial,
     [Appellant] was seated behind Lofton’s table every day. As was
     later developed, [Appellant], who has a prior felony conviction
     for aggravated assault, repeatedly glared at the prosecutor,
     Assistant District Attorney Lorraine Donnelly (Ms. Donnelly)
     throughout the trial. On March 4, 2010, before the deliberating
     jurors were dismissed for the day, and pursuant to a request by
     the prosecutor, this court gave specific instructions to the jurors
     that they were not to discuss the case with anyone.

     After the jurors were dismissed, [Appellant] gathered with Lofton
     and his family at 13th and Filbert Streets outside the Criminal
     Justice Center. A juror in Lofton’s case, [C]omplainant Vladimir
     Gulko, was walking down Filbert Street, and had just ended a
     cell phone conversation when he was approached by [Appellant].
     Complainant recognized [Appellant] as the woman who had just
     been talking to Lofton and who had been present in the
     courtroom the preceding days.            [Appellant] approached
     [C]omplainant, telling him she needed to talk to him about a few
     things. Complainant told [Appellant] that he was a juror and
     could not talk to her because of the judge’s instructions. Despite
     being rebuffed by [C]omplainant, [Appellant] continued talking
     to [C]omplainant as he proceeded down Filbert Street to the
     Market East train station located approximately one (1) block
     away. Complainant repeatedly told [Appellant] that he could not
     and would not talk to her, but [Appellant] continued her
     explanation of matters otherwise unknown to the jury.

     During the one block walk, [Appellant] told [C]omplainant that
     Lofton’s victim and his family were heavily involved in drug
     dealing and gang-related activities in their neighborhood.
     [Appellant] further stated that she wanted to testify in Lofton’s
     trial but was prohibited from doing so by his attorney.
     [Appellant] informed [C]omplainant that the prosecution of
     Lofton had gone on over the past four (4) years, and she
     attempted to have [C]omplainant read a document but he
     refused. Complainant attempted to ignore [Appellant] by putting
     in headphones, but she continued to talk to him about matters
     regarding Lofton’s case. At some point during this one-sided

                                    -2-
J-S37027-20


     conversation [Appellant] mentioned the sum of $38,000 in an
     attempt to influence [C]omplainant’s deliberations. Complainant
     continued to ignore [Appellant], who followed him until he
     entered the train station.

     When [C]omplainant returned to the courthouse the next
     morning to resume deliberations he immediately alerted
     courtroom staff that he had been inappropriately contacted the
     previous evening. This court then conducted a colloquy on the
     record with [C]omplainant, in the presence of counsel but
     outside the hearing of other jurors, and questioned him about
     what happened, whether he shared this information with other
     jurors and whether he could continue to deliberate without bias
     toward either the Commonwealth or Lofton. Satisfied that he
     had not shared the foregoing encounter with the other jurors,
     and with his unequivocal ability to resume unbiased
     deliberations, this court reintegrated [C]omplainant into the
     deliberating jury.    Following [C]omplainant’s disclosure, this
     court made an on the record request for the name of every
     person seated in the courtroom, and his or her relationship to
     Lofton, including [Appellant].       Additionally, following the
     foregoing disclosures, this court prohibited members of Lofton’s
     family from the courtroom during times when the jury was
     present, with the exception of the pronouncement of the verdict.
     However, although permitted to return to the courtroom,
     [Appellant] remained outside in the hallway. Thereafter, the
     jury returned a partial verdict of guilty against Lofton and the
     Commonwealth began its investigation into the specific
     allegations against [Appellant].

     Assistant District Attorney Donnelly approached [C]omplainant
     after the jurors were discharged and requested an interview with
     him at a later time. Simultaneously, [Appellant] was briefly
     detained by sheriff’s deputies outside of the courtroom but was
     quickly released because her contact information had already
     been obtained by the court on the record. Approximately one
     week later, on March 12, 2010, [C]omplainant was interviewed
     by Detective Tollier of the Philadelphia Police Department in the
     presence of Ms. Donnelly.        Complainant explained that the
     woman who approached him was with Lofton and present in the
     courtroom during the trial.      Accordingly, [C]omplainant was
     shown pictures of [Appellant] and Lofton’s mother, the only two
     (2) women present in the courtroom from Lofton’s family
     throughout the trial.      From those pictures, [C]omplainant

                                   -3-
J-S37027-20


      identified [Appellant] as the woman who approached him on the
      street the week before.

Commonwealth v. Watson, 2013 WL 11299440, at *1-*2 (Pa. Super. filed

Jan. 8, 2013) (unpublished mem.) (citations omitted and formatting

altered), appeal denied, 78 A.3d 1091 (Pa. 2013).

      The police arrested Appellant. Id. at *2. A jury convicted Appellant of

aggravated jury tampering, obstructing the administration of law, and

tampering with jurors.      Id.   The trial court sentenced Appellant to an

aggregate sentence of seven-and-one-half to fifteen years’ imprisonment.

Id.   Appellant appealed, this Court affirmed on January 8, 2013, and our

Supreme Court denied Appellant’s petition for allowance of appeal on

October 29, 2013. Id. at *5; see Order, 10/29/13.

      The PCRA court docketed Appellant’s first pro se PCRA petition on

October 24, 2014.     The PCRA court docketed Appellant’s amended PCRA

petition on February 5, 2015.         The subsequent procedural history is

extensive, but essentially, the PCRA court eventually appointed PCRA

counsel, who filed an amended PCRA petition on July 2, 2018. The amended

PCRA petition claimed that Appellant’s trial counsel was ineffective by failing

to ask Appellant “to obtain character witnesses as to [Appellant’s] reputation

for honesty and truthfulness.” Am. PCRA Pet., 7/2/18, at 4 (unpaginated).

The amended petition included a witness certification signed by PCRA

counsel, which identified Julie Dotson as a character witness who was

available and willing to testify at Appellant’s trial as to Appellant’s reputation

                                      -4-
J-S37027-20


for honesty and truthfulness.        Witness Cert. The witness certification also

listed Dotson’s address, which was in North Chesterfield, Virginia.2 Id.

       The Commonwealth filed a motion to dismiss on December 21, 2018,

claiming that Appellant failed to fulfill her burden of proof by providing “an

affidavit from [Dotson] demonstrating that [she] existed and [was] ready,

willing, and able to testify on her behalf at trial. She also provides no proof

that she informed trial counsel of this alleged character witness.” Cmwlth.’s

Mot. to Dismiss, 12/21/18, at 6. The Commonwealth argued that because

Appellant’s claim was “unsupported by any relevant proof,” the PCRA court

should deny relief.      Id.   The Commonwealth also asserted that Appellant

failed “to meet the reasonable basis prong of the ineffectiveness test

because she has not produced either a certification or affidavit from trial

counsel discussing their trial strategy, [or] in the alternative, provided an

explanation as to why she was not able to obtain such a certification or

affidavit.” Id. at 7.

       On April 25, 2019, Appellant filed a supplement to her amended PCRA

petition, which attached a signed affidavit from Dotson. Suppl. to Am. PCRA

Pet., 4/25/19. Dotson averred that she was available and willing to appear

at Appellant’s trial to testify as to Appellant’s “reputation for honesty and

____________________________________________


2 The certification did not aver that Dotson was aware of Appellant’s
reputation in the community.




                                           -5-
J-S37027-20


truthfulness.”   Id.     The affidavit did not include any reference to

“community” or “community opinion.”

      The Commonwealth filed a response, in which it quoted an exchange

between the trial court and Appellant.     Cmwlth.’s Resp., 5/14/19, at 2-3.

Specifically, the trial court asked Appellant directly as to whether she wished

to call any other witnesses besides herself, and Appellant responded in the

negative.    Id. at 3.    The Commonwealth also argued that Dotson’s

certification was insufficient because it did not “explain how long she has

known [Appellant], in what community and context she knows [Appellant],

and whether she has ever spoken to others in the community about

[Appellant’s] reputation for truthfulness or honesty.”       Id. at 5.     The

Commonwealth further asserted that Appellant failed to establish prejudice

because Appellant’s own testimony corroborated the Commonwealth’s case

against her. Id. (summarizing Appellant’s inculpating testimony).

      On May 24, 2019, the PCRA court dismissed the PCRA petition without

issuing a Pa.R.Crim.P. 907 notice. Order, 5/24/19. On June 5, 2019, the

PCRA court vacated its May 24, 2019 order and also issued a Rule 907 notice

stating that the issues raised in Appellant’s petition lack merit.       Order,

6/5/19; Rule 907 Notice, 6/5/19. Appellant did not file a response. On July

10, 2019, the PCRA court dismissed Appellant’s PCRA petition.

      On August 12, 2019, Appellant filed a petition to reinstate her

appellate rights nunc pro tunc, which the PCRA court granted on September


                                     -6-
J-S37027-20


27, 2019. Appellant filed a timely notice of appeal on October 1, 2019. The

PCRA court did not order Appellant to comply with Pa.R.A.P. 1925(b) and did

not prepare a Rule 1925(a) opinion.3

        Appellant raises one issue:

        Whether the PCRA court violated paragraph (1) of Rule 907 of
        Pa.R.Crim.P. by summarily dismissing [A]ppellant’s PCRA
        petition without [an] evidentiary hearing, where there was a
        genuine issue of material fact as to whether [A]ppellant was
        denied the effective assistance of counsel, when her counsel
        failed to call [a] character witness on [A]ppellant’s behalf at
        trial?

Appellant’s Brief at 4.

        After stating the applicable law, Appellant summarily argues that “she

was denied the effective assistance of counsel as guaranteed under the

United States and Pennsylvania Constitutions, when counsel failed to direct

[her] to obtain character witnesses to testify as to her reputation for honesty

and truthfulness.”       Id. at 11.      Appellant asserts that not only did trial

counsel fail “to call any character witnesses, but he did not even discuss the

option with his client.” Id. at 13. In Appellant’s view, the Commonwealth’s

evidence was “far from overwhelming, [and so] the presentation of character

evidence would” have supported her case. Id. Appellant also contends that

trial counsel did not have any reasonable basis for failing to present


____________________________________________


3   The PCRA judge retired and did not prepare a Pa.R.A.P. 1925(a) opinion.




                                           -7-
J-S37027-20


character witnesses on her behalf.   Id. at 14.   With respect to prejudice,

Appellant argues as follows:

     There is a reasonable probability that had trial counsel presented
     testimony of [A]ppellant’s honesty and truthfulness reputation,
     the outcome of the proceedings would have been different. In
     this case, the jury was precluded from hearing positive and
     substantial character evidence which may have been sufficient to
     raise a reasonable doubt and produce an acquittal.

Id. at 16-17.

     We set forth the applicable standard of review in Commonwealth v.

Sandusky, 203 A.3d 1033, 1043-44 (Pa. Super. 2019):

     Initially, we note that our standard of review from the denial of a
     PCRA petition is limited to examining whether the PCRA court’s
     determination is supported by the evidence of record and
     whether it is free of legal error. The PCRA court’s credibility
     determinations, when supported by the record, are binding on
     this Court; however, we apply a de novo standard of review to
     the PCRA court’s legal conclusions.

     Furthermore, to establish a claim of ineffective assistance of
     counsel, a defendant must show, by a preponderance of the
     evidence, ineffective assistance of counsel which, in the
     circumstances of the particular case, so undermined the truth-
     determining process that no reliable adjudication of guilt or
     innocence could have taken place.        The burden is on the
     defendant to prove all three of the following prongs: (1) the
     underlying claim is of arguable merit; (2) that counsel had no
     reasonable strategic basis for his or her action or inaction; and
     (3) but for the errors and omissions of counsel, there is a
     reasonable probability that the outcome of the proceedings
     would have been different.

     We have explained that a claim has arguable merit where the
     factual averments, if accurate, could establish cause for relief.
     Whether the facts rise to the level of arguable merit is a legal
     determination.




                                     -8-
J-S37027-20


        The test for deciding whether counsel had a reasonable basis for
        his action or inaction is whether no competent counsel would
        have chosen that action or inaction, or, the alternative, not
        chosen, offered a significantly greater potential chance of
        success. Counsel’s decisions will be considered reasonable if
        they effectuated his client’s interests. We do not employ a
        hindsight analysis in comparing trial counsel’s actions with other
        efforts he may have taken.

        Prejudice is established if there is a reasonable probability that,
        but for counsel’s errors, the result of the proceeding would have
        been different. A reasonable probability is a probability sufficient
        to undermine confidence in the outcome.

        Boilerplate allegations and bald assertions of no reasonable basis
        and/or ensuing prejudice cannot satisfy a petitioner’s burden to
        prove that counsel was ineffective. Moreover, a failure to satisfy
        any prong of the ineffectiveness test requires rejection of the
        claim of ineffectiveness.

Sandusky, 203 A.3d at 1043-44 (citations omitted and formatting altered).

“With respect to the PCRA court’s decision to deny a request for an

evidentiary hearing . . . such a decision is within the discretion of the PCRA

court    and   will   not   be   overturned   absent   an   abuse   of   discretion.”

Commonwealth v. Maddrey, 205 A.3d 323, 327 (Pa. Super. 2019).

        Initially, we note that the “failure to call character witnesses does not

constitute per se ineffectiveness.”      Commonwealth v. Treiber, 121 A.3d

435, 463 (Pa. 2015) (citation omitted). An appellant must show that

        (1) the witness existed; (2) the witness was available to testify
        for the defense; (3) counsel knew of, or should have known of,
        the existence of the witness; (4) the witness was willing to
        testify for the defense; and (5) the absence of the testimony of
        the witness was so prejudicial as to have denied the defendant a
        fair trial.

Id. at 464 (citation omitted).

                                        -9-
J-S37027-20


       Pennsylvania Rule of Evidence 404(a) addresses the use of such

character evidence:

       (a) Character Evidence.

       (1) Prohibited Uses. Evidence of a person’s character or
       character trait is not admissible to prove that on a particular
       occasion the person acted in accordance with the character or
       trait.

       (2) Exceptions for a Defendant or Victim in a Criminal Case. The
       following exceptions apply in a criminal case:

          (A) a defendant may offer evidence of the defendant’s
          pertinent trait, and if the evidence is admitted, the prosecutor
          may offer evidence to rebut it . . . .

Pa.R.E. 404(a)(1)-(2)(A).4        Relatedly, Rule of Evidence 405(a) addresses

methods of proving character:

____________________________________________


4 In Commonwealth v. Johnson, 27 A.3d 244 (Pa. Super. 2011), the
Court explained the reasoning for Rule 404(a):

       It has long been the law in Pennsylvania that an individual on
       trial for an offense against the criminal law is permitted to
       introduce evidence of his good reputation in any respect which
       has “proper relation to the subject matter” of the charge at
       issue. Such evidence has been allowed on a theory that general
       reputation reflects the character of the individual and a
       defendant in a criminal case is permitted to prove his good
       character in order to negate his participation in the offense
       charged. The rationale for the admission of character testimony
       is that an accused may not be able to produce any other
       evidence to exculpate himself from the charge he faces except
       his own oath and evidence of good character.

       It is clearly established that evidence of good character is to be
       regarded as evidence of substantive fact just as any other
       evidence tending to establish innocence and may be considered
(Footnote Continued Next Page)


                                          - 10 -
J-S37027-20


      (a) By Reputation. When evidence of a person’s character or
      character trait is admissible, it may be proved by testimony
      about the person’s reputation. Testimony about the witness’s
      opinion as to the character or character trait of the person is not
      admissible.

Pa.R.E. 405(a).

      Recently, this Court reinforced that character evidence must be

established with testimony on the community opinion of the defendant:

      [e]vidence of good character offered by a defendant in a criminal
      prosecution must be limited to his general reputation for the
      particular trait or traits of character involved in the commission
      of the crime charged. Such evidence must relate to a period at
      or about the time the offense was committed . . . and must be
      established by testimony of witnesses as to the community
      opinion of the individual in question, not through specific acts or
      mere rumor.




(Footnote Continued) _______________________

      by the jury in connection with all of the evidence presented in
      the case on the general issue of guilt or innocence. Evidence of
      good character is substantive and positive evidence, not a mere
      make weight to be considered in a doubtful case, and, . . . is an
      independent factor which may of itself engender reasonable
      doubt or produce a conclusion of innocence. Evidence of good
      character offered by a defendant in a criminal prosecution
      must be limited to his general reputation for the particular
      trait or traits of character involved in the commission of
      the crime charged. The cross-examination of such witnesses
      by the Commonwealth must be limited to the same traits. Such
      evidence must relate to a period at or about the time the offense
      was committed, and must be established by testimony of
      witnesses as to the community opinion of the individual in
      question, not through specific acts or mere rumor.

Johnson, 27 A.3d at 248 (citation omitted and emphases in original).




                                         - 11 -
J-S37027-20


Commonwealth v. Radecki, 180 A.3d 441, 453-54 (Pa. Super. 2018)

(citation omitted and emphasis added); see also Pa.R.E. 404(a)(2).

        For example, in Commonwealth v. Medina, 209 A.3d 992 (Pa.

Super. 2019), the defendant contended the PCRA court erred by denying

him an evidentiary hearing.          Medina, 209 A.3d at 997.        The defendant

further claimed his trial counsel was ineffective by not notifying him of his

right to call character witnesses who could testify as to his non-violent

reputation. Id. In support of his contention, the defendant’s PCRA petition

attached affidavits from four alleged character witnesses, only one of which

was located in Philadelphia.5 Id. at 995, 997.

        The Medina Court explained that only the Philadelphia affiant could

testify as to the defendant’s reputation in the community but that person

would not have been able to testify because the affidavit failed to list the

character trait the witness would be testifying about.              Id. at 997-98.

Regardless, the Medina Court reasoned, even if the witnesses at issue could

have    testified   about    the    defendant’s    non-violent   reputation    in   the

community, the defendant failed to establish prejudice given the facts of the

case.    Id. at 999.     For those reasons, among others, the Medina Court




____________________________________________


5The other three lived in New York City, Maryland, and Florida.               Medina,
209 A.3d at 995.




                                          - 12 -
J-S37027-20


affirmed the PCRA court’s denial of relief on the defendant’s claim that his

trial counsel was ineffective. Id. at 999-1000.

        Instantly, as noted above, Appellant included an affidavit from Dotson,

who lives in Virginia, and not in Appellant’s Philadelphia community.         See

Suppl. to Am. PCRA Pet. Dotson, unlike the Philadelphia witness in Medina,

averred she could testify as to Appellant’s reputation for honesty and

truthfulness.    Cf. id. at 997-98.        But Dotson, like the three out-of-state

character witnesses in Medina, lives in Virginia and did not aver to any

knowledge of Appellant’s reputation in her community.             See generally

Johnson, 27 A.3d at 248. Cf. Medina, 209 A.3d at 999. Identical to the

Medina Court’s reasoning with respect to out-of-state witnesses, we agree

with the Commonwealth6 that Appellant failed to establish that Dotson could

present admissible testimony on her community reputation.           See Medina,

209 A.3d at 998.

        Regardless, even assuming Appellant established her claim had

arguable merit, Appellant’s prejudice argument spans two sentences, and

such a “boilerplate allegation[] and bald assertion[] of no reasonable basis

and/or ensuing prejudice cannot satisfy a petitioner’s burden to prove that

counsel was ineffective.” See Sandusky, 203 A.3d at 1043-44; see also

Treiber, 121 A.3d at 464. Because Appellant is not entitled to relief, she is
____________________________________________


6   As noted above, the PCRA judge retired and did not prepare an opinion.




                                          - 13 -
J-S37027-20


also not entitled to an evidentiary hearing. See Medina, 209 A.3d at 999-

1000; see also Maddrey, 205 A.3d at 327. For these reasons, we affirm

the order below. See Sandusky, 203 A.3d at 1043-44.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/08/2020




                                 - 14 -